Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al (US 2018/0247968; Na hereinafter).

With regard to claim 1, Na discloses a semiconductor device (Fig.5E with corresponding texts; para[00174-00179]), comprising: 
a silicon substrate 502 (para[0165, 0168]); and 
a germanium region 506 (para[0168]) formed on the silicon substrate 502, the germanium region 506 comprising: 
a detection region (photodetector 550 region of 506) having a first side (532 side) and a second side (542 side) opposite to the first side, the detection region configured to receive an optical signal and generate electrical signals (para[0174]) comprising electrons and holes (since 550 is a photodetector, it has electrons and holes); 
a first doped region 534 (para[0175]) arranged adjacent to the first side of the detection region, wherein the first doped region 534 is n-type (para[0175]) and is configured to collect electrons
a counter-doped region 536 (para[0175]) at least partially surrounding the first doped region 534, wherein the counter-doped region is p-type (para[0175]); 
a second doped region 547 (para[0175]) arranged adjacent to the second side of the detection region, wherein the second doped region is p-type (para[0175]) and is configured to collect holes.  

With regard to claim 21, Na discloses the semiconductor device of claim 1, wherein the first doped region 534 is coupled to a readout circuitry 124 (Fig.5E).  

With regard to claim 22, Na discloses the semiconductor device of claim 21, wherein the second doped region is coupled to ground (para[0147] coupled through 506).  

With regard to claim 23, Na discloses the semiconductor device of claim 1, wherein the detection region (photodetector region of 506) is intrinsic (para[0140].  

With regard to claim 26, Na discloses the semiconductor device of claim 1, wherein the semiconductor device is an image sensor (para[0197]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Na.

With regard to claim 24, Na discloses the limitations of the claim with the exception of wherein a peak doping of the first doped region and a peak doping of the second doped region is between 1x 10^19 cm-3 to 5x 10^21 cm-3. Na discloses the peak doping concentration of lower than 5X10^20 cm-3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the peak doping concentration between 1x 10^19 cm-3 to 5x 10^21 cm-3 as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of doping concentration is between 1x 

With regard to claim 25, Na discloses the limitations of the claim with the exception of wherein a peak doping of the counter-doped region is between 5x 10^18 cm-3 and 5x10^20 cm-3. Na discloses the 10^15 cm-3 to 10^17 cm-3 (para[0174]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have peak doping of the counter-doped region is between 5x 10^18 cm-3 and 5x10^20 cm-3 as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of doping concentration is between 5x 10^18 cm-3 and 5x10^20 cm-3 or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon .

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Na in view of Lim et al (US 2013/0322752; Lim hereinafter).

With regard to claim 27, Na discloses the limitations of the claim with the exception of wherein the image sensor is configured to operate at a frame rate not more than 1000 frames per second (fps). However, para[0326] of Lim discloses the image sensor 90 may operate at a frame rate of 15, 30, or 60 frames per second (fps). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the image sensor at the claimed frames per rate as disclosed by Lim so overflow condition of data is avoided (para[0326 of Lim).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896